Citation Nr: 0322047	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with osteophytes at L2-L3, residuals of transverse process 
fracture currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
sternoclavicular fracture currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for status post rib 
fractures currently evaluated as 0 percent disabling.

4.  Entitlement to an increased rating for residuals of left 
clavicular fracture currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On September 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangement to obtain a copy of 
the veteran's medical records for the 
period from 1997 to the present from 
Steven L. Novak, D.C. 3848 McHenry Ave 
Sp. 120, Modesto, CA 95356 [phone (209) 
526-2017].

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a specialist in orthopedics to assess 
his lumbar spine disability, rib 
fractures, left clavicular fracture and 
right sternoclavicular fracture.  Send 
the claims folder to the examiner for 
review.  

Provide the following instructions to the 
examiner:

(a) Regarding status post right 
sternoclavicular dislocation, please 
answer each of the following: Are there 
residuals of the disorder and, if so, 
what are they and how are they 
manifested; is there dislocation of the 
clavicle; is there nonunion of the 
clavicle and if so is it with loose 
movement or without loose movement; is 
there malunion of the clavicle; or is 
there impairment of the contiguous joint 
and, if so, how is such impairment 
manifested?  Also, report motion of the 
right arm in degrees and state whether 
any limitation of motion is a residual of 
the dislocation.  Also please discuss 
whether there is any disuse atrophy or 
functional loss due to pathology or pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran undertaking the motion.  If 
feasible, portray any pain on use or 
during flare-ups in terms of additional 
loss of motion

(b) Regarding the left clavicular 
fracture, please answer the following: 
What are the residuals of the left 
clavicular fracture; is there nonunion of 
the clavicle with loose movement or 
without loose movement; or is there 
malunion of the clavicle.  Also, report 
motion of the left arm in degrees and 
state whether any limitation of motion is 
a residual of the fracture.  Please 
discuss whether there is any disuse 
atrophy or functional loss due to 
pathology or pain that is supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran 
undertaking the motion.  If feasible, 
portray any pain on use or during flare-
ups in terms of additional loss of 
motion.  

(c) Regarding lumbosacral strain with 
osteophytes at L2-3, residuals of a 
transverse process fracture, what is the 
range of motion of the veteran's lumbar 
spine (to include lateral bending) in 
degrees; is there a positive Goldthwait's 
sign; is there muscle spasm including on 
extreme forward bending; does the whole 
spine list to one side; are there osteo-
arthritic changes or narrowing or 
irregularity of the joint space; is there 
abnormal mobility on forced motion.  The 
examiner also should discuss whether 
there is functional loss due to pathology 
or pain supported by adequate pathology 
and evidenced by the visible behavior of 
the veteran undertaking the motion.  If 
feasible, portray any pain on use or 
during flare-ups in terms of additional 
loss of motion. 

(d) In regard to residuals of rib 
fractures, are there identifiable 
residuals, and if so what are they and 
how are they manifested; do they result 
in any limitation of function of any part 
of the body?   

(e) All indicated studies, such as 
imaging or electrodiagnostic studies, 
should be accomplished and the results 
should be reviewed prior to completing 
the report of the orthopedic examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





